Citation Nr: 0628019	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  06-07 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
lumbar spine disability, including laminectomy for herniated 
disc.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the lower back, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.  The veteran was a prisoner of war from 
January 1945 to April 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina. 

Although the RO has treated the veteran's low back disability 
claim as reopened, the Board must also assess whether new and 
material evidence has been submitted sufficient to reopen the 
claim of service connection.  Wakeford v. Brown, 8 Vet. App. 
237 (1996).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is obliged to 
determine in the first instance whether there is new and 
material evidence to reopen the claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  Insofar as 
the veteran's claim has been reopened, the veteran is not 
prejudiced by the Board's discussion of materiality.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  An unappealed April 1963 rating decision denied the 
veteran's claim for service connection for a lumbar spine 
disability, including laminectomy for herniated disc.

2.  Evidence received since the April 1963 decision is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a lumbar spine disability, including 
laminectomy for herniated disc.

4.  The veteran's current lumbar spine disability is due to 
the shell fragment wound he received in service.

3.  The veteran has slight muscle damage residual of the 
gunshot wound to the lower back.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of service connection for a lumbar spine disability, 
including laminectomy for herniated disc, is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  A lumbar spine disability, including laminectomy for 
herniated disc, was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  The schedular criteria for a rating in excess of 20 
percent for residuals of a gunshot wound to the lower back, 
Muscle Group XX, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5320 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the 
VCAA letter informed the veteran of the type of evidence 
needed to substantiate both a claim for service connection 
and one for a higher initial rating.  An even more recent 
letter in March 2006 informed him of the type of evidence 
necessary to establish disability ratings and effective dates 
- in compliance with Dingess.

Since the previously final claim in this decision has been 
reopened, the Board need not make a determination as to 
whether the notice requirements of Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006), have been met.

The record reflects that the veteran was provided the 
required notice, to include notice that he should submit any 
pertinent evidence in his possession, by means of a letter 
from the agency of original jurisdiction dated in March 2005. 
 The letter specifically informed him of the type of evidence 
needed to support the claims, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran's service medical records, 
VA treatment records and private medical records have been 
obtained.  The veteran has been provided VA medical 
examinations.  The veteran has also furnished testimony at a 
hearing before the undersigned Veterans Law Judge.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  

After providing the veteran with proper notice and fulfilling 
its duty to assist, the originating agency readjudicated the 
veteran's claims.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
notice been provided at an earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

Finality Regulations

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2005).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2005).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Claim to Reopen 

In April 1963, the RO denied the veteran's claim for 
entitlement to service connection for a low back disability.  
The veteran did not appeal that decision and it became final.  
38 U.S.C.A. § 7105.

In January 2005, the veteran requested that his claim be 
reopened.   

At the time of the April 1963 final rating decision, the post 
service medical records did not include any medical evidence 
of a nexus between the veteran's lumbar spine disability and 
service.  The medical evidence received subsequent to the 
April 1963 rating decision includes a February 2005 VA 
examination report in which the physician opined that it was 
at least as likely as not that the veteran's current 
lumbosacral spine disability is related to the veteran's 
shell fragment wound in service.  Since the newly submitted 
evidence provides a nexus between the veteran's current low 
back disability and service, the Board finds that this 
evidence is material to the veteran's claim and that 
reopening of the claim for entitlement to service connection 
for lumbar spine disability, including laminectomy for 
herniated disc, is warranted.  38 C.F.R. § 3.156(a).  



De Novo Review 

History:

At his August 2006 hearing, the veteran asserted that his 
current low back disability is due to the gunshot wound to 
his back during service.  The veteran testified that while he 
did injure his back after service, in 1963, he had had 
problems with his back prior to the 1963 injury.  

Service medical records reveal that the veteran complained of 
backache in February 1944.  The veteran reported a history of 
back sprain, on and off, playing football and basketball in 
college.  Examination of the veteran's back was negative.  
February 1944 X-rays of the lumbar spine were negative.  On 
discharge examination in September 1945, it was noted that 
there was no limitation of motion or other pathology of the 
lumbar area.

A February 1947 VA examination report indicates that in 
January 1945 the veteran was hit in the back with shell 
fragments and that he incurred a side to side perforating 
bullet wound of the midback.  The veteran reported that he 
was captured by the Germans at the same time that he was 
injured.  Examination revealed the veteran to have two well-
healed gunshot wounds each 1/2 by 1/2 inch in diameter on the 
back.  The point of entrance wound was located in the left 
lumbar region two inches lateral to the spine.  The point of 
exit wound was located on the lateral aspect of the abdominal 
wall, one inch above the crest of the ilium.  There was no 
loss of muscle tissue and back mobility was good.

On VA neurological examination in February 1947, the veteran 
reported that his back got tired quickly, and that he could 
not do much lifting.  He further said that if he rode in a 
car for a long time his back would ache.  The examiner stated 
that the neurological examination was negative.  The examiner 
noted that the veteran's general physical condition and 
muscular condition were unusually good.  He attributed the 
veteran's subjective pain symptoms to be the residual of an 
acute anxiety breakdown.

On February 1950 special VA orthopedic examination, the 
veteran reported that he still had some low back pain.  X-
rays showed that none of the veteran's vertebrae were hit by 
the bullet, and that the veteran had no bone or joint 
complication.

On VA examination in March 1963, the veteran reported that he 
fell in a hole and hurt his back while hunting in January 
1963.  The veteran's back grew progressively worse and he 
continued to have trouble.  In February 1963 he underwent 
surgical resection of a neuroma of the posterior femoral 
cutaneous nerve.  Later in February 1963, the veteran 
underwent a laminectomy for herniated disc.

A May 2000 VA examiner diagnosed the veteran as being status 
post bullet wound at the lumbosacral region with subsequent 
degenerative disc disease and surgery and findings of left 
lower extremity radiculopathy.

On VA examination in February 2005, the examiner stated that 
there was no obvious underlying muscle injury from the bullet 
wound.  The diagnoses were status post gunshot wound to the 
lower back, with no residual deficits, and lumbar spondylosis 
with degenerative disc disease and radiculopathy.

On December 2, 2005, a VA examiner indicated that he had 
reviewed the record and examined the veteran.  He was of the 
opinion that the veteran's current lumbosacral spine 
disability, degenerative disc disease and degenerative joint 
disease, was at least as likely as not due to the shell 
fragment wound in service.  The examiner stated that the 
physical findings were consistent with the veteran's history 
of an entry wound of a bullet to the left lumbar spine 
exiting the right lumbar spine.  He opined that this would 
predictably, over time, cause degenerative joint disease and 
disc disease at that level.  The examiner further noted that 
the records confirmed that the veteran was taken prisoner of 
war at the time of the gunshot wound, and that the veteran 
was not provided medical care that would have minimized the 
residuals of the gunshot wound.  The examiner stated that the 
gunshot wound only resulted in slight damage to the 
paravertebral lumbar muscles.

The veteran's claims files were provided to a VA physician on 
December 21, 2005 in order to resolve the conflicting 
opinions as to whether the veteran's current low back 
disability was related to service.  This physician noted that 
he had extensively reviewed the veteran's medical records, 
including the two prior VA examinations.  The examiner 
concluded that the veteran had chronic degenerative joint 
disease as well as degenerative disc disease of the lumbar 
spine.  In addition the veteran also had peripheral 
osteoarthritis that involved multiple peripheral joints.  The 
examiner noted that while the penetrating gunshot wound had 
caused muscular as well as other soft tissue manifestations, 
the record did not indicate that the veteran's bony 
abnormalities were due to the penetrating gunshot wound.  He 
believed that the herniated disc and continued low back pain 
was due to the degenerative disc disease, as well as the 
prior discectomy received in February 1963. 

Legal Criteria:

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Analysis:

The Board notes that the veteran is a combat veteran who 
sustained a shell fragment would to the back.  Following the 
injury, the veteran was captured by the enemy and became a 
prisoner of war.  The veteran failed to receive adequate 
treatment of his shell fragment wound to the back following 
capture.  The veteran's service medical records show that he 
complained of back pain.  Shortly after service, the veteran 
continued to complain of back pain.  (See February 1947 and 
February 1950 VA examination reports).  He underwent back 
surgery in 1963.  

The veteran is currently diagnosed as having lumbar 
spondylosis with degenerative disc disease and radiculopathy.  
The determinative question is whether the veteran's current 
back disability is related to service, including the shell 
fragment injury to the back in service.  The Board notes that 
there is evidence supportive and against a finding that the 
veteran's current back disability is related to service.  As 
noted above, in early December 2005, a VA examiner stated 
that it was as likely as not that the veteran's current back 
disability (degenerative joint/disc disease) was due to the 
shell fragment wound in service.  In support of his opinion, 
the examiner stated that over time the shell fragment would 
predictably cause degenerative joint disease and disc 
disease.  He also noted that proper care following the injury 
which would have minimized the residual damage was not 
provided.  Later that month another VA examiner stated that 
while the penetrating shell fragment wound cause muscular, as 
well as other soft tissue manifestations, the record did not 
indicate that the veteran's bony abnormalities were due to 
the penetrating gunshot wound.  He believed that the 
herniated disc and continued low back pain was due to the 
degenerative disc disease, as well as the prior discectomy 
received in February 1963.  

The Board finds that both opinions are probative and 
competent.  As such, the Board further finds that the 
evidence is in equipoise as to whether the veteran's current 
back disability is related to the shell fragment wound in 
service.  Therefore, the Board will apply the benefit-of-the-
doubt doctrine and find that the veteran's back disability 
was incurred in service.

Increased Rating Claim:

The veteran is currently assigned a 20 percent disability 
rating for residuals of a gunshot wound to the lower back, 
Muscle Group XX, under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5320.  He contends that his gunshot wound 
disability is more disabling than currently evaluated and he 
has appealed for an increased rating.  At his August 2006 
hearing, the veteran stated that his back hurts him and that 
he is unable to work as much on the farm as he would like to.

Under Diagnostic Code 5320, the schedular criteria 
contemplate a 20 percent disability rating for moderate 
impairment of Muscle Group XX (spinal muscles) when the 
injury is in the lumbar region.  A 40 percent disability 
rating is assigned for moderately severe impairment, and a 60 
percent disability rating is warranted for severe disability 
of Muscle Group XX.  See 38 C.F.R. § 4.73.

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56.  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 
4.56(c).  Moderate disability of the muscles results from 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. § 
4.56(d)(2).  Moderately severe disability of muscles results 
from through and through or deep penetrating wound with 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring.  It requires indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side; and 
tests of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  Severe disability of the muscles results from 
through and through or deep penetrating wound with extensive 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
X-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.

The records indicate that the veteran sustained a gunshot 
wound in the lower back in January 1945.  The veteran was 
captured at that time and there are no treatment records 
regarding the incident.  However, a February 1950 VA 
examination report gives a thorough description of the 
injury.  It was noted that the veteran experienced a through-
and-through entrance of bullet, marked by a scar 1/4 inch in 
diameter situated on the level of the spinous process third 
lumbar vertebra.  The missile passed between the spinous 
processes of the third and fourth vertebrae and continued 
laterally to the right through the lumbar muscles, and exited 
just above the level of the anterior superior spine in the 
mid axillary line.  

The record indicates that neither one of the vertebrae were 
touched by the bullet, and consequently there was no bone or 
joint complication. 

After a complete review of the claims files and considering 
all the evidence of record, the Board finds that the a 
preponderance of the evidence is against a rating in excess 
of 20 percent for the residuals of a gunshot wound to the 
lower back, Muscle Group XX.

In reaching this decision, the Board finds that an evaluation 
in excess of 20 percent is not warranted under Diagnostic 
Code 5320, as there is no medical evidence of "moderately 
severe" muscle disability.  A higher rating requires 
moderately severe muscle disability shown by loss of deep 
fascia, loss of muscle substance, loss of normal firm 
resistance of muscles compared with the sound side, or loss 
of strength and endurance compared with the sound side.  The 
medical records reveal that the veteran has little, if any, 
residual muscle damage related to the gunshot wound.  A 
February 1947 VA examination report indicated that there was 
no loss of muscle tissue and that back mobility was good.  A 
February 2005 VA examination report states that the veteran 
had no residual deficits of the gunshot wound to the lower 
back.  A December 2005 VA examiner stated that the gunshot 
wound only resulted in slight damage to the paravertebral 
lumbar muscles.  As such the veteran has not been shown to 
meet any of the criteria for a higher rating for his shell 
fragment wound.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the lower back, Muscle Group 
XX. 




ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for a lumbar spine 
disability, including laminectomy for herniated disc, is 
reopened.

Entitlement to service connection for a lumbar spine 
disability, including laminectomy for herniated disc, is 
granted.

Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound to the lower back is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


